Case 4:18-cv-00442-ALM-CMC Document 148 Filed 06/05/20 Page 1 of 2 PageID #: 7840



                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                   SH ERM A N DIVISION

  BUTOWSKY,                                    §
          Plaintiff,                           §
                                               §
  V.                                           §       Civil Action No. 4:18CV442
                                               §       Judge Mazzant/Magistrate Judge Craven
  DAVID FOLKENFLIK, ET AL.,                    §
            Defendants.                        §



                                               ORDER


         The Court issues the following sua sponte. Contemporaneously with this Order, the

  undersigned United States Magistrate Judge is entering an Order granting in part and deferring in

  part Defendants’ Motion to Compel Discovery (Docket Entry # 85) and supplement thereto.

  Because the Court cites allegations from supplemental briefing which the parties have filed under

  seal and which include personal information, the Court has sealed the Order.

         A district court must use caution when exercising its discretion to place records under seal

  because there is a “strong presumption that all trial proceedings should be subject to scrutiny by

  the public.” United States v. Holy Land Found. for Relief & Dev., 624 F.3d 685, 690 (5th Cir.

  2010); see also Federal Sav. & Loan Ins. Corp. v. Blain, 808 F.2d 395, 399 (5th Cir. 1987) (“The

  district court’s discretion to seal the record of judicial proceedings is to be exercised charily”).

  Even where no party opposes sealing, the burden is on the movant to establish the presumption in

  favor of public records is overcome.

         Given this presumption, the Court will unseal the Order granting in part and deferring in

  part Defendants’ Motion to Compel Discovery (Docket Entry # 85) and supplement thereto.

  Before doing so, however, the Court will allow the parties twenty days from the date of entry of

                                                   1
Case 4:18-cv-00442-ALM-CMC Document 148 Filed 06/05/20 Page 2 of 2 PageID #: 7841

 .
     this Order in which to submit a proposed publicly-available redacted version of the Order. The

     parties shall redact only those portions of the Order with respect to which the parties have a

     legitimate and overriding business interest in maintaining confidentiality and shall be prepared to

     submit a particularized showing regarding those redactions in the event the Court finds it

     necessary.

            The parties shall advise the Court in writing if no redactions are necessary.

            IT IS SO ORDERED.

           SIGNED this 5th day of June, 2020.




                                                         ____________________________________
                                                         CAROLINE M. CRAVEN
                                                         UNITED STATES MAGISTRATE JUDGE




                                                     2
